Citation Nr: 0822281	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  03-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's claim.

In December 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  In June 2004, 
August 2005, and August 2007, the Board remanded the present 
matter for additional development and due process concerns.  
The matter has been returned to the Board for further review.


FINDINGS OF FACT

The veteran currently is not shown to have a diagnosis of 
PTSD that can be causally linked to an event or incident of 
his period of active service.


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide, 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in October 2001, June 2004, and 
August 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file includes the veteran's service records, post-
service treatment records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this claim has been 
remanded on three occasions for further development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat- related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Following a careful review of the record, the Board finds 
that the claim of service connection for PTSD must be denied.  

In this case, the medical records contain conflicting 
diagnoses of the veteran's condition.  The veteran's VA 
treatment records show diagnoses including personality 
disorder, impulse control disorder, history of heavy alcohol 
use, major depression, and PTSD.  These records occasionally 
note the veteran's contentions regarding stressors he 
underwent in the service.  There is no indication, however, 
that the treating physicians examined the veteran's claims 
file in connection with the diagnosis and treatment of the 
veteran.

In order to determine whether the veteran has PTSD, and if 
so, whether such condition is related to his military 
service, the veteran was afforded two VA examinations.  

The first of these examinations was dated in October 2001.  
The examiner does not indicate whether the veteran's claims 
file was reviewed in connection with the examination.  The 
examiner noted that the veteran reported that he saw fights, 
shooting, and incoming mortar attacks.  The veteran's 
symptoms were also noted.  The veteran was diagnosed with 
major depression, post-traumatic stress disorder, and alcohol 
dependence in remission.  No nexus opinion was offered.

The veteran was also evaluated by VA in connection with his 
claim in December 2006.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  The veteran's medical history was noted for 
the record.  After examining the veteran and his claims file, 
the examiner concluded that the veteran "does not meet the 
criteria for PTSD using the CAPS and SCID to evaluate him." 

In addition, the Board notes that the veteran reported 
several stressors in connection with his claim of entitlement 
to service connection for PTSD.  Here, the veteran reported 
to the December 2006 VA examiner that he that he was a cook 
in the Air Force and that he had combat experience in Ben 
Hoa, South Vietnam.  He indicated that he felt intense fear, 
but could not recall anyone who witnessed or was involved in 
the event.  He indicated that his experience took place in 
February or March 1962 and that he saw a number of dead and 
injured South Vietnamese soldiers outside a medical tent.  He 
also reported that three South Vietnamese pilots took off 
from Ben Hoa airfield and strafed the Presidential Palace 25 
miles away.  In another statement, the veteran indicated that 
he was stationed in Japan in January 1962, but was sent TDY 
to Ben Hoa in Vietnam from February to May 1962.  He recounts 
that he went for medical treatment for a burn on his hand 
when he saw about 10 injured South Vietnamese soldiers.  The 
veteran also stated that another soldier pointed a gun at his 
head during a fight. 

The veteran's service records indicted that he was assigned 
to the 6139th Supply Squadron.  CURR documents that this 
squadron was stationed in Japan in February through May 1962.  
The veteran submitted passport pages stamped for travel to 
Vietnam from February to November 1962, but these pages show 
no name of photo to indicate to whom the passport belongs.  
In addition, the veteran's service personnel records do not 
show any notations regarding any temporary duty assignments, 
travel orders, or reassignment orders.  The CURR did confirm 
that the presidential palace was bombed in February 1962, but 
there is no indication that the veteran was near this 
occurrence.  Finally, the Board notes that the veteran's 
service personnel records do not indicate any citations 
indicating combat experience. 

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file does contain 
diagnoses of PTSD, the December 2006 VA examiner that 
examined the veteran and his claims file in connection with 
his claim, found that the veteran did not meet the criteria 
for a diagnosis of PTSD.  On the other hand, the October 2001 
VA examiner, and the physicians noted in the veteran's VA 
treatment records, did not indicate that the veteran's claims 
file had been reviewed in connection with their conclusions.  
These other physicians also appeared to have based their 
conclusions on the veteran's reported stressors that have not 
been verified.  To the extent that there is a contradiction 
in the medical opinions, therefore, and based on the December 
2006 VA examiners' review of the veteran's claims file and 
examination of the veteran, the Board finds the opinions of 
the December 2006 VA examiner to be the most persuasive in 
this case.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished decision), 
cert. denied 120 S.Ct. 1251 (2000) (it is not error for the 
Board to value one medical opinion over another, as long as a 
rationale basis for doing so is given).

The Board finds that the medical evidence is against a 
finding that the veteran suffers from clinical PTSD in 
accordance with the provisions of 38 C.F.R. § 4.125(a).  And 
without a current diagnosis, a claim of service connection 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In addition, the Board finds that there is 
no supporting evidence in the record confirming combat 
activity or the veteran's in-service stressors.  In this 
regard, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be obtained.  38 
C.F.R. § 3.304(f); Cohen.  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has PTSD due to his service.  
Nor does the Board wish to in any way diminish the veteran's 
service.  The veteran, however, is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Additionally, without credible supporting evidence 
that the claimed in-service stressors occurred, service 
connection for PTSD is not available.

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
veteran's claim for service connection for PTSD must be 
denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for claimed PTSD is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


